Citation Nr: 0608572	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-40 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, C.L., and E.D.




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  The RO issued a rating decision in March 2001 that found 
service connection for post-traumatic stress disorder was not 
warranted because the evidence of record failed to include a 
confirmed stressor; the veteran did not appeal this decision 
within one year of being notified.

2.  Evidence received since the March 2001 rating decision is 
either duplicative or cumulative of previously considered 
evidence or it does not raise a reasonable possibility of 
substantiating the claim for service connection for post-
traumatic stress disorder.


CONCLUSIONS OF LAW

1.  The March 2001 rating action that denied service 
connection for post-traumatic stress disorder is final.  38 
U.S.C.A. § 7105 (West 1991 & 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2000 & 2005).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder, and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error  (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the duty-to-notify (38 U.S.C.A. § 5103(a)).  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Considering 
the decisions of the Court in Pelegrini and Mayfield, the 
Board finds that the requirements have been satisfied in this 
matter, as discussed below. 

In September 2002, the RO sent the veteran a letter which 
informed him of what evidence was necessary in order for VA 
to grant his claim.  The letter informed him that the RO 
would assist in obtaining identified records, but that it was 
his duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  VA 
also discussed the attempts already made to obtain relevant 
evidence with regard to this appeal.  Further, VA notified 
the appellant of his opportunity to submit additional 
evidence to support his appeal, as he was told to provide any 
additional pertinent evidence or information he had 
pertaining to his claim.  

The appellant was also notified in the October 2004 statement 
of the case (SOC) of the evidence necessary to reopen his 
claim, and of the applicable laws and regulations.  

The Board concludes that the notifications received by the 
appellant adequately complied with the regulatory and 
statutory requirements, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO provided its 
VCAA notice in September 2002, prior to the November 2002 
adverse determination on appeal; thus, there is no conflict 
with Pelegrini. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober,  219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The record shows that the RO has secured the appellant's 
service medical and service personnel records, along with VA 
and private medical treatment records since service.  He has 
not identified any additional records that may still be 
outstanding.  The appellant presented testimony regarding his 
claim at an April 2005 video conference hearing before the 
undersigned.  A VA examination was conducted in May 2000.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the claim is not found to be 
reopened by way of the submission of new and material 
evidence, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Establishing service connection for post-traumatic stress 
disorder requires (1) a current medical diagnosis of post-
traumatic stress disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. App. 353, 
357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or  
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure  
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. §  
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

Using the guidelines noted above, the Board finds that the 
veteran has not submitted new and material evidence.  The 
claim concerning entitlement to service connection for post-
traumatic stress disorder will not be reopened.

Service connection for post-traumatic stress disorder was 
denied by rating decisions dated in September 1989 and March 
2001.  In the March 2001 rating decision, the RO found that 
the evidence of record failed to demonstrate the existence of 
a confirmed stressor to support a finding of post-traumatic 
stress disorder.  Notice of the decision was mailed to the 
veteran in May 2001.  The veteran did not appeal the 
decision.  The March 2001 rating decision therefore became 
final.  38 U.S.C.A. § 7105 (West 1991 & 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2000 & 2005).

Relevant evidence considered at the time of the March 2001 RO 
decision consisted of service medical and personnel records, 
VA outpatient records, VA examinations showing diagnoses of 
post-traumatic stress disorder, and lay statements of the 
veteran and a service comrade attesting to exposure to 
claimed stressors.  The objective record indicated that the 
veteran served in Vietnam, with a MOS of radio operator, but 
it did not demonstrate combat or a confirmed stressor.

The evidence received by VA after the March 2001 rating 
decision includes VA treatment records showing treatment for 
depression, lay statements attesting to changes in the 
veteran's personality and behavior after his return from 
Vietnam, news clippings indicating his promise as a 
basketball player prior to service, personal statements from 
the veteran, and hearing testimony from the veteran and a 
longtime friend.  

The personal statements and hearing testimony provided by the 
veteran refer to claimed stressors that were previously 
asserted prior to the March 2001 rating decision.  Similarly, 
none of the other evidence submitted since March 2001 
provides confirmation of any stressor asserted by the 
veteran.  

The evidence received since the March 2001 RO decision is 
therefore cumulative of evidence considered in that decision 
or is immaterial to the basis of the prior denial, and does 
not relate to an unestablished fact necessary to substantiate 
the claim.  The veteran has not submitted any competent 
evidence that would serve to confirm the presence of a 
stressor during service to support his diagnosis of post-
traumatic stress disorder.  Accordingly, his attempt to 
reopen his claim for entitlement to service connection for 
post-traumatic stress disorder must fail.


ORDER

The appeal is denied.

____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


